COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-104-CV
 
HVAC
AGENT, LLC, PLUMBING AGENT, LLC,                         APPELLANTS
AND ELECTRICAL AGENT, LLC
 
                                                   V.
 
JOEL
FRANCOMANO AND LEOJ SOFTWARE, LLC                      APPELLEES
                                                                                                        
                                               ----------
             FROM
THE 362ND DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellants= Motion
To Dismiss.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellants,
for which let execution issue.  See Tex. R. App. P. 43.4.
 
PER CURIAM
PANEL D:  GARDNER, WALKER, and MCCOY, JJ.
 




DELIVERED:  June 5, 2008




[1]See Tex. R. App. P. 47.4.